TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 30, 2020



                                     NO. 03-19-00792-CV


                                        Z. B., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the final decree signed by the trial court on October 15, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s final decree. Therefore, the Court affirms the trial court’s final decree.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.